DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 7 recite ‘yarn count’ but does not signify if this ‘yarn count’ is ‘metric yarn count’ or ‘cotton/English yarn count’.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0363171 (Naruko et al.).
Regarding claim 4, 7 and 8,  ‘171 teaches: A woven fabric for seats (woven fabric is disclosed and the ‘for seats’ is only a stated intended use in the preamble that is not given any patentable weight; for completeness ‘171 does state in par. 102 various applications of the woven fabric including vehicle seat members) comprising: warps (1, fig. 1 disclosed as polypropylene in par. 88, detailed description) made of polypropylene and inherently woven at a density and wefts (2, fig. 1 disclosed as polypropylene in par. 78) made of polypropylene and inherently woven at a density.  Regarding warp and weft yarn linear densities/fineness newly added to claim 4, ‘171 discloses explicitly multifilament (2) “may include a twisted yarn, a false twisted yarn, a Taslan textured yarn, or an air textured yarn (par. 79)” which is in the scope of the term “fancy yarn” and further that “The total fineness of the multifilament is desirably 100 dtex or more and 2000 dtex or less, more desirably 150 dtex or more and 1700 dtex or less, still more desirably 300 dtex or more and 1000 dtex or less. When the total fineness of the multifilament is 100 dtex or more, the required flexural rigidity is easily ensured. When the total fineness of the multifilament is 2000 dtex or less, handling in woven fabric production is easy (par. 80).”  in claim 4 of 6.5N is converted to 1538.462 dtex in metric yarn count and/or 907 dtex in cotton count.  Both 1538.462 dtex and 907 dtex are within the disclosed range of multifilament (2) yarn fineness range disclosed by ‘171.  
Specifically to the warp (1) monofilament, ‘171 explicitly discloses: “the range of fineness of the monofilament is preferably 0.2 times or more and 1.5 times or less (par. 90).”  Currently claimed warp fineness of claim 4 is 100 denier or greater, which when converted to dtex is 111.1 dtex.  111.1 dtex is within the range taught by ‘171 for monofilament (1) fineness.  The claimed recitations, “drawn textured” are product by process limitations to which the MPEP is clear:
“the lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established.  We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different that a product claimed in a product-by-process claim, a rejection based on either section 102 or section 103 of the statute is eminently fair and acceptable.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531,535,173 USPQ 685,688 (CCPA 1972).
Further the modification of drawing and texturing a yarn must surely be conceded by all parties that one of ordinary skill in the art of textile engineering and design at the time of filing the invention would recognize drawing and texturing as two of the most 
Currently claimed weft fineness in claim 7 is 5.8N, converts to 1018 dtex in cotton count and/or 1551 dtex in metric yarn count.  Both are within and therefore fully disclosed by the range taught by ‘171 for multifilament (2) yarns used.
Currently claim warp fineness in claim 8 is 150 denier, converts to 166.7 dtex.  166.7 dtex is within and therefore fully disclosed by the range the range taught by ‘171 for monofilament (1) fineness.
 The limitations of claim 4 not disclosed are to the exact claimed weaving densities of the warp and weft directions.
Regarding claim 5, ‘171 fully discloses the fabric basis weight/surface density as ‘desirably 100 to 200 g/m2” in par. 95, detailed description.  The explicit data point 200 g/m2 is disclosed.
The limitations of instantly listed claims not disclosed are that of the exact claimed weaving densities recited in claim 4.
However, with regards to adjustability and therefore optimizable nature of weaving density, ‘171 states, “The multifilament coverage ratio a/L and the monofilament concealment ratio h/b can be adjusted within the specific ranges… As for the filaments, the material, intrinsic viscosity, fineness, stretch ratio, stretching temperature, relaxation ratio, relaxation temperature, cross-sectional shape, weaving density, and flexural rigidity of the monofilament, and the material, twist coefficient, weaving density, and flexural rigidity of the multifilament are adjusted (par. 74, detailed description)”.
This citation teaches explicitly that multifilament (weft) coverage ratio and monofilament (warp) concealment ratio are known variables that can and are adjustable through the adjustment/optimization of known variables including warp and weft weaving density with a clear expectation of success to adjust the fabric properties of abrasion resistance (durability) and hand (touch feeling on the skin) as desired.
Therefore it would have been obvious to one of ordinary skill in the art of woven fabric design and engineering at the time of filing the invention to adjust/optimize the warp concealment and weft coverage ratios of the fabric through known adjustment/optimization of warp and weft weaving densities to arrive at the desired fabric properties including abrasion resistance and hand as desired for a specific end use application of the fabric.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0363171 (Naruko et al.) in view of US 10688956 (Harabayashi).
The modified teachings of ‘171 teach claims 4 and 5 as above, but do not teach the claimed weaving pattern recited in claim 6.
First, any fabric weaving process inherently includes a step in which the weaver must decide the desired weaving pattern.  In that respect, it must be conceded by all parties that any skilled artisan in the weaving arts would have had within his/her skill to modify the weaving pattern of the fabric to any of the myriad of known weaving patterns so as to provide the end product fabric with the desired weave design.

Among numerous weaving patterns disclosed by ‘965 figure 6, figure 9d, figure 9j, and fig. 11; all show a weaving pattern that includes warp and weft in a 4 up and 4 down pattern.
‘956 explicitly states, “In addition, in the practice of the present invention, the weave excluding the twill-like structure area, which is used for an outer edge part, may be appropriately selected depending on the performance to be required, for example, the weaving performance, or whether or not the weave has sufficient strength (par. 30, detailed description).”
	Therefore it would have been obvious to one of ordinary skill in the art of fabric design and manufacture at the time of filing the invention to modify the weave design/pattern of a known woven fabric to use other known weaving designs/patterns including a 4 up/4 down pattern taught by ‘956 as a known weaving pattern, as desired by one of  ordinary skill depending on the weaving performance/desired strength of the woven fabric and its desired end use application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 7/7/2021 have been considered but are moot because the new ground of rejection has been established.
Applicant’s assertions regarding cover factor use an incorrect calculation as the remarks presented insert currently claimed limitations into the prior art example fabric’s 
Further, the exact teaching taken from ‘171 does not refer to ‘cover factor’ as the optimizable result oriented variable.  The exact recitation used above is repeated here:
‘171 states, “The multifilament coverage ratio a/L and the monofilament concealment ratio h/b can be adjusted within the specific ranges… As for the filaments, the material, intrinsic viscosity, fineness, stretch ratio, stretching temperature, relaxation ratio, relaxation temperature, cross-sectional shape, weaving density, and flexural rigidity of the monofilament, and the material, twist coefficient, fineness, weaving density, and flexural rigidity of the multifilament are adjusted (par. 74, detailed description)”.
This citation teaches explicitly that multifilament (weft) coverage ratio and monofilament (warp) concealment ratio are known variables that can and are adjustable through the adjustment/optimization of known variables including warp and weft weaving density with a clear expectation of success to adjust the fabric properties of abrasion resistance (durability) and hand (touch feeling on the skin) as desired.
Newly claimed limitations are fully addressed as stated above and arguments presented are non-persuasive.  The rejections remain and are considered to be proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732